Exhibit 10.2

 

ServiceMaster Global Holdings, Inc.
The ServiceMaster Company
860 Ridge Lake Boulevard
Memphis, Tennessee 38120

 

December 22, 2011

 

BAS Capital Funding Corporation
100 N. Tryon
Charlotte, North Carolina 28255
Attention:  George Morgan

 

Re: Amendment to the Consulting Agreement, dated August 13, 2009

 

Ladies and Gentlemen:

 

Reference is hereby made to the Letter Agreement, dated August 13, 2009, by and
among ServiceMaster Global Holdings, Inc., The ServiceMaster Company and BAS
Capital Funding Corporation (the “Consulting Agreement”).

 

1.             Amendments.  The parties hereby agree that the Consulting
Agreement is hereby amended, effective as of the date hereof, as follows:

 

(a)                                  Clause (ii) of the second sentence of
paragraph 1 of the Consulting Agreement is hereby replaced in its entirety with
the following:

 

“(ii) $500,000 per year for the calendar years 2010 and 2011, one quarter of
which shall be payable quarterly in advance on the first day of each January,
April, July and October, beginning on January 1, 2010, and (iii) $250,000 per
year thereafter, one quarter of which shall be payable quarterly in advance on
the first day of each January, April, July and October, beginning on January 1,
2012.”

 

(b)                                 The first sentence of paragraph 8 of the
Consulting Agreement is hereby replaced in its entirety with the following
sentence:

 

“This agreement shall continue in effect until the earliest of (i) June 30,
2016, (ii) an IPO (as defined in the Stockholders Agreement, dated as of
July 24, 2007, among Parent and certain of its stockholders), and (iii) the
termination of the CD&R Consulting Agreement, and may be earlier terminated by
Consultant on 30 days’ prior written notice to the Company.”

 

--------------------------------------------------------------------------------


 

2.             Effect.  Notwithstanding that BAS Capital Funding Corporation no
longer (i) holds any stock of ServiceMaster Global Holdings, Inc. and (ii) has
the right to appoint a member of the board of directors of ServiceMaster Global
Holdings, Inc., except as specifically amended by this letter agreement, the
Consulting Agreement shall remain in full force and effect.  This letter
agreement shall be construed in connection with and form part of the Consulting
Agreement, as applicable, and any reference to the Consulting Agreement shall be
deemed to be a reference to the Consulting Agreement as amended by this letter
agreement.

 

3.             Governing Law.  This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflict of law principles that would result in the application of any law
other than the laws of the State of New York.

 

4.             Counterparts; Facsimile Signatures.  This letter agreement may be
executed in any number of counterparts (including via facsimile or other
electronic transmission), each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

If the foregoing sets forth the understanding between us, please so indicate on
the enclosed signed copy of this letter in the space provided therefor and
return it to us, whereupon this letter shall constitute a binding agreement
among us.

 

 

 

Very truly yours,

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

By:

/s/  Mark W. Peterson

 

Name:

Mark W. Peterson

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/  Roger A. Cregg

 

Name:

Roger A. Cregg

 

Title:

Vice President & Chief Financial Officer

 

Agreed to and accepted as of the date first

above written:

 

BAS CAPITAL FUNDING CORPORATION

 

 

By:

/s/  Jeffrey M. Atkins

 

Name:

Jeffrey M. Atkins

Title:

Managing Director

 

--------------------------------------------------------------------------------